DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al(US 2017/0201866 A1) in view of Patil et al (US 2017/0311341 A1).
Regarding claims 1, 9 and 17, Liu ‘866 teaches, an apparatus for a neighbor awareness networking (NAN) node in a NAN multicast service group( [0078], [0079] and Figs. 3, 7,  client station 106 within NAN), the apparatus comprising processing circuitry coupled to storage([0078], [0079] and Figs. 3, 7, client station 106 comprising processor 302 coupled to memory 306), the processing circuitry configured to: 
receive a NAN multicast service group schedule from a NAN multicast service group originator([0098], [0116] and Fig. 7, multicast sink receiving NAN multicast schedule from originator(source device)), 
wherein the NAN multicast service group schedule is for communicating between a plurality of neighboring NAN devices enrolled in the NAN multicast service group([0099], [0104], [0116] and Fig. 7,  multicast schedule for communicating source and sink NAN enrolled devices being received from the source device);
receive an indication from the NAN multicast service group originator to serve as an enroller of the NAN multicast service group([0116], [0117] and Fig. 7-9, a NAN device receiving scheduling information and additional configuration information’s that indicates  NAN device is configured as an enroller);
cause to forward the NAN multicast service group schedule to the enrolled first neighboring NAN device( [0117], [0118] NAN multicast group member broadcasting multicast schedule to neighboring NAN devices).  
Liu ‘866 does not explicitly teach, enroll a first neighboring NAN device in the NAN multicast service group.
Patil ‘341 teaches, enroll a first neighboring NAN device in the NAN multicast service group([0084], [0085] and Figs. 2, 5, enroller 510 enrolling STA 520 and STA 525 based on message received from originator 505).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the multicast scheduling method of Patil ‘341, since such modification would provide a many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by  Patil ‘341 ([0004], [0005]).
Regarding claims 2, 10 and 18 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the processing circuitry is further configured to receive an updated NAN multicast service group schedule from the NAN multicast service group originator based on a change( [0056], [0057] and Fig. 2, NAN multicast device receiving updated multicast schedule from the originator).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the multicast scheduling method of Patil ‘341, since such modification would provide a many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by  Patil ‘341 ([0004], [0005]).
Regarding claims 3, 11 and 19 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the updated NAN multicast service group schedule is received in a NAN schedule update frame(Patil ‘341, [0056] and Fig. 2.  NAN multicast device receiving frame comprising schedule update). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the multicast scheduling method of Patil ‘341, since such modification would provide a many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by  Patil ‘341 ([0004], [0005]).
Regarding claims 4, 12 and 20 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the updated NAN multicast service group schedule indicates a time when the plurality of neighboring NAN devices start to use the updated NAN multicast service group schedule (see Patil ‘341, [0141]-[0142] and Fig. 8, the change/updated NAN multicast schedule comprising time information that indicates when   many-to-many multicast schedule will become active or take effect).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the multicast scheduling method of Patil ‘341, since such modification would provide a many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by  Patil ‘341 ([0004], [0005]).
Regarding claims 6 and 14 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, wherein the processing circuitry is further configured to adopt the updated NAN multicast service group schedule instead of the NAN multicast service group schedule(Patil ‘341, [0056],[0141]-[0142], NAD multicast device operating based on updated multicast schedule).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the multicast scheduling method of Patil ‘341, since such modification would provide a many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by  Patil ‘341 ([0004], [0005]).
Regarding claims 7 and 15 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Liu ‘866 further teaches, wherein the NAN multicast service group schedule comprises one or more resource allocations([0086], [0116], schedule communicated between source and sink NAN devices comprise resource allocation).  
Regarding claims 8 and 16 the combination of Liu ‘866 and Patil ‘341 teaches all of the claim limitations above, Patil ‘341 further teaches, 8. The apparatus of claim 1, wherein the NAN multicast service group is a many-to- many NAN group( [0066], [0067] and Fig. 2,  many-to-many multicast NAN group as shown in Fig. 2).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the multicast scheduling method of Patil ‘341, since such modification would provide a many-to-many multicast schedule negotiation and control channel schedule negotiation to facilitate user mobility and rapid field deployment as suggested by  Patil ‘341 ([0004], [0005]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘866 and Patil ‘341 as applied to claims above, and further in view of Patil et al (US 2016/0218866 A1).
Regarding claims 5 and 13,  the combination of Liu ‘866 and Patil ‘341 teaches all the claim limitations except, wherein the processing circuitry is further configured to share the updated schedule with the modified NAN multicast service group.
Patil ‘866 teaches,  wherein the processing circuitry is further configured to share the updated schedule with the modified NAN multicast service group( [0060], [0075],  device receiving announcement message and forwarding the announcement message to another device) .  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Liu ‘866 by incorporating the method/system of forwarding announcement message as taught by Patil ‘866, since such modification would enable to send encoded multicast group message that may reduce overhead related group message within the wireless network, as suggested by Patil ‘866(para [0071]).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/            Primary Examiner, Art Unit 2474